Exhibit 10.1
FOURTH AMENDMENT TO
CONSTRUCTION AND TERM LOAN AGREEMENT


THIS FOURTH AMENDMENT TO CONSTRUCTION AND TERM LOAN AGREEMENT (“Fourth
Amendment”) dated as of the 31st day of December 2009 (the “Effective Date”), is
entered into by and between SHOW ME ETHANOL, LLC, a Missouri limited liability
company (the “Borrower”) and FCS FINANCIAL, PCA, as agent (the “Agent”) for
itself and on behalf of the other Banks.


W I T N E S S E T H:


WHEREAS, that as of March 1, 2007, the parties hereto, along with the Banks,
entered into that certain Construction and Term Loan Agreement (the “Loan
Agreement”), wherein, among other things the Agent provided funds to Borrower in
connection with the construction of  the Project; and


WHEREAS, that as of June 2, 2008, the parties hereto entered into that certain
First Amendment to Construction and Term Loan Agreement (the “First Amendment”),
on or about December 30, 2008, the parties entered into that certain Second
Amendment to Construction and Term Loan Agreement (the “Second Amendment”) and
on or about March 31, 2009, the parties entered into that certain Third
Amendment to Construction and Term Loan Agreement (the “Third Amendment”); and


WHEREAS, Borrower and Agent hereby desire to further amend the Loan Agreement as
hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Fourth Amendment, and of any loans or extensions of
credit or other financial accommodations at any time made to or for the benefit
of Borrower by the Banks, the Borrower, the Banks and Agent agree as follows:
 
1.           Principal Payment.  On or about October 7, 2008, in conjunction
with the conversion of the Construction Loan to the Term Loan, Borrower executed
various promissory notes in favor of the Banks (collectively the “Term
Notes”).  On or before the execution of this Fourth Amendment, Borrower shall
make a principal payment against the Term Notes in the amount of Two Million
Four Hundred Thousand Dollars ($2,400,000.00) (the “Principal Reduction
Payment”).  The Principal Reduction Payment shall be considered a principal
reduction payment and not an advance principal payment.  Despite the above
referenced Principal Reduction Payment, Borrower shall be required to make all
regularly scheduled quarterly payments as required under the Term Notes
beginning with the February 2010 payment.
 
2.           Reinstatement of Principal Payment Deferral.  The parties hereto
acknowledge and agree that Section 2.03(c) of the Loan Agreement was amended by
the Third Amendment to allow Borrower to defer up to four (4) quarterly
principal payments to the Term Maturity Date and that one of the four deferrals
included the February 1, 2009 principal payment deferment.  Accordingly, as of
the execution of the Third Amendment, Borrower had three (3) additional
authorized principal payment deferrals remaining under the Term Notes.  In
connection with this Fourth Amendment, Lender hereby agrees to and does
reinstate the previously used principal payment deferral, thereby bringing
Borrower’s number of authorized principal payment deferrals back to a total of
four (4).  Notwithstanding anything in the Loan Agreement, as previously
amended, or herein, Borrower’s exercise of any authorized principal payment
deferral shall not serve to authorize the extension of and shall not in any way
extend Term Maturity Date as originally provided in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.           Representations.


(a)           Borrower Representations.  Borrower is a limited liability company
duly organized, existing and in good standing under the laws of the State of
Missouri and is duly qualified to do business in the State of Missouri and in
any other state where the nature of Borrower’s business or property requires it
to be qualified to do business.  Borrower has the power, authority and legal
right to enter into this Fourth Amendment and the party signing this Fourth
Amendment on behalf of Borrower is authorized to so execute this Fourth
Amendment on behalf of Borrower in accordance with a duly approved and executed
resolution of the Managers of Borrower.  The party signing this Fourth Amendment
on behalf of the Borrower acknowledges and agrees that he/she has the requisite
power and authority to execute this Fourth Amendment on behalf of and to bind
the Borrower.


(b)           Agent Representations.  Agent has the power, authority and legal
right to enter into this Fourth Amendment on its behalf and on behalf of the
other Banks and the party signing this Fourth Amendment on behalf of Agent is
authorized to so execute this Fourth Amendment on behalf of Agent.  The party
signing this Fourth Amendment on behalf of the Borrower acknowledges and agrees
that he/she has the requisite power and authority to execute this Fourth
Amendment on behalf of and to bind the Agent.


4.           Multiple Counterparts.  This Fourth Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.


5.           Reaffirmation of Previous Terms and Conditions.  All of the
remaining terms and conditions of the Loan Agreement, as amended, where not
inconsistent with the above, shall remain the same and are hereby republished,
reaffirmed and restated as of the date hereof.


6.           Statutory Notice Pursuant to RSMO § 432.047.3(1).


“Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the credit agreement.  To protect you (borrower(s)) and
us (creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.”
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their respective officers and duly authorized, as of the date first
above written.
 

 
BORROWER:


SHOW ME ETHANOL, LLC,
a Missouri limited liability company
               
 
By:
/s/Richard Hanson           Name: Richard Hanson     Title: General
Manager                   


 
AGENT, for itself and on behalf of the Banks:


FCS FINANCIAL, PCA
               
 
By:
/s/Sean Unterreiner   Name: Sean Unterreiner     Title: Senior Lending Officer  
       

 
 
3

--------------------------------------------------------------------------------

 